                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                     CR 18-51-M-DLC
                          Plaintiff,

           vs.                                        ORDER

  ALLEN DUANE TURMAN,

                          Defendant.

      This matter comes before the Court on the United States' Unopposed Motion

for Final Order of Forfeiture (Doc. 41). Having reviewed said motion, the Court

FINDS:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 2253(a);

      2.         A Preliminary Order of Forfeiture was entered on December 3, 2018;

      3.         All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b )(1) and 21

U.S.C. § 853(n)(l);




                                            1
      4.     It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 2253(a);

      It is therefore ORDERED that:

      1.     The Motion for Final Order of Forfeiture (Doc. 41) is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any

other party: a 16 GB SanDisk thumb drive seized on October 4, 2017;

      3.     The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.
              .      ~
      DATED this _ti_ day of March, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                          2
